DETAILED ACTION 
Claims 1-22, submitted on March 10, 2022, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any cor-rection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over Young (WO 99/38502 A1).  
Young (cited in applicant’s IDS1) discloses orally administering (p. 14, ll. 14-33) optically pure (S)(+)-bupropion for the treatment of attention deficit disorders (p. 7, ll. 1-30), including attention deficit disorder with hyperactivity, i.e., AD/HD (p. 10, ll. 24-26), “while avoiding the concomitant liability of adverse [e]ffects associated with the administration of racemic bupropion” (p. 9, ll. 5-11).  It is implicit that the bupropion is not deuterium-enriched, that it is the only active pharmaceutical agent, and that the treatment is performed on a human.  Prefer-ably, the daily dose of (S)(+)-bupropion “should be between 50 mg and 600 mg per day” (p. 13, l. 7), so it is the examiner’s impression that at least claim 1 is anticipated by Young.  
To the extent that the claimed dosage amounts are not specifically disclosed by the reference, they nevertheless would have been prima facie obvious when the reference is consid-ered as a whole, especially in view of the following disclosure in Young (p. 13, ll. 2-15, emphasis added):  
In general, the recommended daily dose range for the conditions described herein lies within the range of from about 10 mg to about 750 mg per day, generally divided equally into doses given three or four times a day.  Preferably, a daily dose range should be between 50 mg and 600 mg per day, usually divided equally into a three or four times a day dosing.  Most preferably, a daily dose range should be between 60 mg and 450 mg per day, usually divided equally into a three times or a four times a day dosing.  It may be necessary to use dosages outside these ranges in some cases.  The physician will know how to increase, decrease or interrupt treatment based upon patient response.  
While Young discloses (p. 13, ll. 3-5) that “the recommended daily dose range for the conditions described herein lies within the range of from about 10 mg to about 750 mg per day,” instant claim 1 requires administration of a somewhat narrower ranges of “a total dose of about 20 mg per day to about 210 mg per day.”  In such cases, where a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists.  One would have viewed the narrower range of the instant claims as being the result of optimization, by nothing more than routine experimentation, within the general teachings of the cited reference and therefore prima facie obvious.  Generally, differences in such dosage amounts will not support the patentability of subject matter encom-passed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  As Young admits (p. 13, l. 13), the “physician will know how to” make such changes to dosage amount.  
Furthermore, Young mentions “the age … of the individual patient” (p. 13, ll. 1-2), but it does not restrict the age to adults or children, so the examiner concludes that the reference contemplates treating a person that “has an age of about 18 years or less” as recited in claim 2; it is implicit in the reference that a person of any age may benefit from this treatment.  The bupropion is in a dosage form that includes, e.g., a binder, a disintegrating agent, a lubricant, or other such excipients (p. 15, ll. 4-15), such as sustained-release tablets (p. 15, l. 36) containing either the free base or a salt form (p. 13, ll. 31-33) of 99% optically pure (S)(+)-bupropion (p. 10, ll. 1-10), which meets the limitations of claims 3-6, 15, 17, and 19-22.  With respect to claims 12-14, it would have been a matter of common sense to continue therapy for as long as needed.  Finally, administration on an empty stomach within the meaning of claim 18 would have been obvious to try inasmuch as there are only two such possible conditions: fasting or non-fasting.  
With respect to the Cmax and other pharmacokinetic parameters recited in claims 7-11 and 16, the examiner appreciates that applicant has apparently discovered a mechanistic explanation underlying the process of dosage optimization, but it is nevertheless an ordinary exercise in dosage optimization, which would have been well known to a physician.  The subject matter of Young does not become patentable because applicant has identified a previously unappreciated property or a scientific explanation for the optimization process.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifi-cally disclosed therein, does not make claims 7-11 and 16 patentable.  See MPEP 2112(I).  
As discussed in MPEP 2112(V), the burden now shifts to applicant to show a patentable difference—if any—between the teachings of Young and the instant claims.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting pro-vided the reference application or patent either is shown to be commonly owned with the exam-ined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 10,695,304 B2; 11,331,285 B2; 11,344,514 B2; 11,344,513 B2; and 11,433,035 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘304 patent claims (see, e.g., claim 1) a method of treat-ing AD/HD comprising administering (S)-bupropion to a human at a daily dose up to about 150 mg.  It is implicit in the claims of the ‘304 patent that the bupropion is not deuterium-enriched, that it is the only active pharmaceutical agent.  See also claim 1 of the ‘285 patent; claim 1 of the ‘514 patent; claim 1 of the ‘513 patent; and claim 1 of the ‘035 patent.  
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 17/728,554; 17/730,015; and 17/731,247.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The cited applications each claims methods of orally administering (S)-bupropion to a human at dosage amounts that are not patentably distinct from the dosage range recited in the present claims.  See, e.g., claims 1-19 (submitted on April 25, 2022) in the ‘554 application; claims 1-19 (submitted on September 15, 2022) in the ‘015 application; and claims 1-19 (submitted on April 27, 2022) in the ‘247 application.  This is a provisional nonstatutory double patenting rejec-tion because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


October 4, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the information disclosure statement (IDS) submitted on June 14, 2022.